 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

The Use of a Cell-Site Simulator to Locate the Cellular
Device Assigned Call Number (414) 732-4951

Case No. /7. MI- 13 27&

 

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
& evidence of a crime;
U contraband, fruits of crime, or other items illegally possessed;
C property designed for use, intended for use, or used in committing a crime;
& a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A) and 846, and Title 18, United
States Code, Section 1951(a).

The application is based on these facts: See Affidavit in Support of an Application for a Search Warrant. To ensure technical
compliance with the Pen Register Statute, 18 U.S.C. §§ 3121-3127, this warrant also functions as a pen register order. Consistent
with the requirement for an application for a pen register order, I certify that the information likely to be obtained is relevant to an
ongoing criminal investigation being conducted by the Drug Enforcement Administration and U.S. Marshals Service.

  
 
 

& Delayed notice of _30_ days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attaGhed sheet.

 

nn we

Philip T. Kovoor, Assistant United States Attorney
. Printed Name and Title

Sworn to before me and signed in my presence: & .
W

Date: e4r4lt

 

Judge ’s signatui

City and State: Milwaukee, Wisconsin William E. Duffin, U.S. Magistrate Judge
Printed Name and Title

Case 2:19-mj-01378-WED Filed 12/27/19 Page 1of11 Document 1

 
 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

IN THE MATTER OF THE USE OF A CaseNo. 19-MT-l13 7x
CELL-SITE SIMULATOR TO LOCATE |

THE CELLULAR DEVICE ASSIGNED

CALL NUMBER (414) 732-4951

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Scott Keller, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1, I make this affidavit in support of an application for a search warrant under
Federal Rule of Criminal Procedure 41 to authorize law enforcement to employ an electronic
investigative technique, which is described in Attachment B, to determine the location of the
cellular device assigned call number (414) 732-4951 (the “Target Cellular Device”), which is
described in Attachment A.
2. I am a Deputy United States Marshal with the United States Marshals Service
and, as such, am charged with enforcing all laws in all jurisdictions of the United States, its
territories and possessions. I have been a member of the United States Marshals Service for
approximately 11 years, and I am currently assigned to the U.S. Marshals Fugitive Task Force.
While assigned to the Fugitive Task Force, I have investigated numerous fugitive cases and have
located fugitives utilizing electronic surveillance on cellular telephones.
3. In December 2008, I completed a 12-week training course at the Federal Law
Enforcement Training Center located in Glynco, Georgia. In April 2009, I also completed the

six-week Basic Deputy Course located at the U.S. Marshals Service Training Academy located

Case 2:19-mj-01378-WED Filed 12/27/19 Page 2 of11 Document 1
 

in Glynco, Georgia. I have had both formal training and have participated in several
investigations that utilize various electronic surveillance techniques. These techniques have
proven to be useful in locating individuals who are actively avoiding arrest.

4. I am an investigator or law enforcement officer of the United States within the
meaning of 18 U.S.C. Section 2510(7), in that I am empowered by law to conduct investigations
of and to make arrests for federal felony offenses.

5. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

6. One purpose of applying for this warrant is to determine with precision the Target
Cellular Device’s location. However, there is reason to believe the Target Cellular Device is
currently located somewhere within this district because the user of the Target Cellular Device is
known to spend most of his time in this district, as corroborated by the target’s girlfriend, law
enforcement surveillance, and electronic surveillance. There is also reason to believe the Target
Cellular Device is currently located somewhere within this district because the telephone number
area code associated with the Target Cellular Device corresponds to this district. Pursuant to
Rule 41(b)(2), law enforcement may locate the Target Cellular Device outside the district
provided the device is within the district when the warrant is issued.

7. Based on the facts set forth in this affidavit, there is probable cause to believe that
Julion S. Griffin, also known as Jewel D. Griffin, has violated the laws of the United States as

described below. There is also probable cause to believe that the Target Cellular Device’s

Case 2:19-mj-01378-WED Filed 12/27/19 Page 3 of11 Document 1
 

locations will assist law enforcement in arresting Griffin, who is a “person to be arrested” within
the meaning of Federal Rule of Criminal Procedure 41(c)(4).

8. This affidavit is made in support of an application for an order which seeks
authorization for the disclosure of the approximate position of a cellular telephone assigned
telephone number (414) 732-4951. As discussed below, I believe cellular phone, (414) 732-
4951, is being used by Julion S. Griffin, also known as Jewel D. Griffin, a fugitive from justice.
There is also probable cause to believe that the Target Cellular Device’s location will assist law
enforcement in arresting Griffin who is a “person to be arrested” within the meaning of Federal
Rule of Criminal Procedure 41(c)(4).

9. Because collecting the information authorized by this warrant may fall within the
statutory definitions of a “pen register” or a “trap and trace device,” see 18 U.S.C. § 3127(3) &
(4), this warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18
U.S.C. §§ 3121-3127. This warrant therefore includes all the information required to be included
in a pen register order. See 18 U.S.C. § 3123(b)(1).

PROBABLE CAUSE

10. [am involved in a criminal investigation of a violation of the conditions of
supervised release, in violation of Title 18, United States Code, Section 3148. On or about July 9,
2019, an indictment was filed against Julion S. Griffin, also known as Jewel D. Griffin—the
subscriber of the Target Account—in Case No. 19-CR-124. In that indictment, the Grand Jury
charged the defendant with violations of Title 18, United States Code, Sections 922(g)(1) and
924(a)(2).

11. The defendant was arrested on an arrest warrant and arraigned on July 29, 2019.

The defendant was temporarily detained. On July 31, 2019, the Court released the defendant with

Case 2:19-mj-01378-WED Filed 12/27/19 Page 4of11 Document 1
conditions pending trial, over the objection of the United States. Those conditions required the
defendant to appear in court as required, advise the court or pretrial services office or supervising
officer in writing before making any change of residence or telephone number, submit to
supervision by and report for supervision to the pretrial services office as directed, and submit to
location monitoring as directed by the pretrial services office or supervising officer. In that order,
the defendant was advised of the penalties for violating the conditions of release and signed an
acknowledgment to that effect on July 30, 2019.

12. On October 10, 2019, the defendant advised the pretrial service officer of a residence
change, but never provided an address. Later that day, the pretrial service officer received an alert
that the defendant had cut off his location monitoring device. In response, the pretrial services
officer attempted to contact the defendant multiple times with no response.

13. The United States District Court for the Eastern District of Wisconsin issued an
arrest warrant for the defendant as a result of a violation of his release conditions on October 11,
2019.

14. The United States Marshals Service has been enlisted to locate and apprehend the
defendant. As of today, the defendant’s whereabouts remain unknown, and the arrest warrant
remains unexecuted.

15. | The Marshals Service has received information from the pretrial service office that
Julion S. Griffin (DOB: 12/29/1990) uses an alias of Jewel D. Griffin, as reflected in the indictment.
The Marshals Service conducted a reference check on the defendant, which included comparing
Julion Griffin’s booking photograph to the Wisconsin Department of Transportation’s driver’s

license photograph of Jewel D. Griffin.

Case 2:19-mj-01378-WED Filed 12/27/19 Page 5of11 Document 1
16. The Marshals Service has conducted surveillance of locations associated with the
defendant. On December 5, 2019, the U.S. Marshals Great Lakes Regional Fugitive Task Force
in Milwaukee conducted a surveillance operation for the defendant. During the investigation,
Deputy U.S. Marshal Brian Nodes learned that the defendant had a relationship with Kayla
Smith (DOB: 09/04/1995) and identified a black 2009 Audi A6 bearing Wisconsin license plate
AHE-7095 that was registered to her at 5270 North 91* Street, Unit 7 in Milwaukee, Wisconsin.

17. On December 5, 2019, U.S. Marshals located that vehicle parked in a driveway in
the vicinity of 101-107 West Meinecke Avenue in Milwaukee. Investigators later observed
Griffin approaching the vehicle, open the driver’s side door, and then reverse the vehicle into the
street. Investigators approached the defendant, activated emergency lights and sirens, and
attempted to conduct a positive vehicle containment, a law enforcement technique to stop and
contain a vehicle in an effort to avoid a vehicle pursuit.

18. Investigators made vehicle contact with the passenger door side of Griffin’s
vehicle, while two other law enforcement vehicles approached from the driver’s side. Upon
observing the law enforcement vehicles, the defendant placed his vehicle into drive and drove
forward, breaking containment from law enforcement. The defendant then fled at a high rate of
speed westbound on Meinecke Avenue. Investigators continued to follow the defendant with
emergency lights and sirens activated. The defendant did not stop, but instead led investigators
on a high-speed pursuit. Investigators continued for approximately 0.8 miles before terminating
the pursuit. During that pursuit, the defendant disregarded four stop signs and reached speeds
between 80 and 100 miles per hour.

19. On December 6, 2019, Deputy Marshal Brian Nodes spoke with Kayla Smith,

defendant’s girlfriend. Smith provided investigators the cellular number (414) 732-4951 as the

Case 2:19-mj-01378-WED Filed 12/27/19 Page 6of11 Document 1
 

 

number she utilizes to contact Griffin. Smith stated that she contacts Griffin from this number on
a routine basis through phone calls and text messages. She stated that Griffin also calls her from
the number and sends her text messages. Smith stated that she last had contact with Griffin from
this number on December 6, 2019.

20. On December 6, 2019, (414) 732-4951 was run through Zetx and the cellular
provider was confirmed as Sprint.

21. On December 6, 2019, the Honorable William Duffin issued an order authorizing
the disclosure of location-based data for (414) 732-4951. Case agents began receiving data on
December 7, 2019. The pen register tower data and precision location data both reflect that the
phone is in the Milwaukee, Wisconsin area.

MANNER OF EXECUTION

22. In my training and experience, I have learned that cellular phones and other
cellular devices communicate wirelessly across a network of cellular infrastructure, including
towers that route and connect individual communications. When sending or receiving a
communication, a cellular device broadcasts certain signals to the cellular tower that is routing
its communication. These signals include a cellular device’s unique identifiers.

23. To facilitate execution of this warrant, law enforcement may use an investigative
device or devices capable of broadcasting signals that will be received by the Target Cellular
Device or receiving signals from nearby cellular devices, including the Target Cellular Device.
Such a device may function in some respects like a cellular tower, except that it will not be
connected to the cellular network and cannot be used by a cell phone to communicate with
others. The device may send a signal to the Target Cellular Device and thereby prompt it to send

signals that include the unique identifier of the device. Law enforcement may monitor the

Case 2:19-mj-01378-WED Filed 12/27/19 Page 7 of 11 Document 1
 

 

signals broadcast by the Target Cellular Device and use that information to determine the Target
Cellular Device’s locations, even if they are located inside a house, apartment, or other building.

24. The investigative device may interrupt cellular service of phones or other cellular
devices within its immediate vicinity. Any service disruption to non-target devices will be brief
and temporary, and all operations will attempt to limit the interference with such devices. In
order to connect with the Target Cellular Device, the device may briefly exchange signals with
all phones or other cellular devices in its vicinity. These signals may include cell phone
identifiers. The device will not complete a connection with cellular devices determined not to be
the Target Cellular Device, and law enforcement will limit collection of information from
devices other than the Target Cellular Device. To the extent that any information from a cellular
device other than the Target Cellular Device is collected by the law enforcement device, law
enforcement will delete that information, and law enforcement will make no investigative use of
it absent further order of the court, other than distinguishing the Target Cellular Device from all
other cellular devices.

25. In my experience, this information can assist law enforcement in identifying the
location of a fugitive or a “person to be arrested.” In turn, this information will aid law
enforcement in apprehending the defendant.

AUTHORIZATION REQUEST

26. Based on the foregoing, I request that the Court issue the proposed search
warrant, pursuant to Federal Rule of Criminal Procedure 41. The proposed warrant also will
function as a pen register order under 18 U.S.C. § 3123.

27. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until

Case 2:19-mj-01378-WED Filed 12/27/19 Page 8of11 Document 1
 

 

30 days from the end of the period of authorized surveillance. This delay is justified because
there is reasonable cause to believe that providing immediate notification of the warrant may
have an adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the
subscriber or user of the Target Cellular Device would seriously jeopardize the ongoing
investigation, as such a disclosure would give that person an opportunity to destroy evidence,
change patterns of behavior, notify confederates, and flee from prosecution. See 18 U.S.C. §
3103a(b)(1). There is reasonable necessity for the use of the technique described above, for the
reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

28. I further request that the Court authorize execution of the warrant at any time of
day or night, owing to the potential need to locate the Target Cellular Device outside of daytime
hours.

29. | A search warrant may not be legally necessary to compel the investigative
technique described herein. Nevertheless, I hereby submit this warrant application out of an

abundance of caution.

wy A40le
ft

Scotf Kgller
Deputy U.S. Marshal
UNITED STATES MARSHALS SERVICE

Subscribed and sworn to before me

on p4a-lg

WW G:-
WILLIAM DUFFIN
United States Magistrate Judge

 

Case 2:19-mj-01378-WED Filed 12/27/19 Page 9of11 Document 1
 

ATTACHMENT A

This warrant authorizes the use of the electronic investigative technique described in
Attachment B to identify the locations of the cellular device assigned phone number (414) 732-

4951, whose wireless provider is Sprint.

Case 2:19-mj-01378-WED Filed 12/27/19 Page 10o0f11 Document 1
 

ATTACHMENT B

Pursuant to an investigation of Julion S. Griffin, also known as Jewel D. Griffin, for a
violation of supervised release and being a fugitive from justice, this Warrant authorizes the
officers to whom it is directed to determine the location of the cellular device identified in
Attachment A by collecting and examining:

1. radio signals emitted by the Target Cellular Device for the purpose of
communicating with cellular infrastructure, including towers that route and connect individual
communications; and

2. radio signals emitted by the Target Cellular Device in response to radio signals
sent to the cellular device by the officers;
for a period of thirty days, during all times of day and night. This warrant does not authorize the
interception of any telephone calls, text messages, other electronic communications, and this
warrant prohibits the seizure of any tangible property. The Court finds reasonable necessity for

the use of the technique authorized above. See 18 U.S.C. § 3103a(b)(2).

Case 2:19-mj-01378-WED Filed 12/27/19 Page 11o0f11 Document 1
